PER CURIAM:
Charles T. Sherwin appeals the district court’s orders dismissing under Fed. R.CÍV.P. 12(b)(6) his 42 U.S.C. § 1983 (2000) complaint and denying his motion to alter or amend the judgment. We have reviewed the record and find no reversible error and no abuse of discretion. Accordingly, we affirm on the reasoning of the district court, see Sherwin v. Piner, No. CA-03-275-5-H (E.D.N.C. filed July 21, 2003; entered July 22, 2003 & filed Aug. 11, 2003; entered Aug. 12, 2003), and we deny Sherwin’s motion for remand. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED